Citation Nr: 0504239	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-33 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to January 1, 2002 for 
a grant of Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The appellant is his surviving spouse of the veteran who 
served on active duty from November 1965 to November 1968. He 
died in December 1998.  .

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which granted service connection 
for the cause of the veteran's death, effective from January 
1, 2002.

In a statement dated September 29, 2004, the appellant 
withdrew her request for a personal hearing before the Board.  
38 C.F.R. §  20.704 (2004).


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the appellant of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era, from May 1966 to May 1967.

3.  The veteran died in December 1998 at the age of 50 from 
cardiorespiratory arrest due to metastatic lung carcinoma -- 
poorly differentiated adenocarcinoma.

4.  In February 1999, of the RO received a VA Form 21-530, 
Application for Burial Benefits, on which the appellant 
indicated that she was not claiming that the cause of death 
was due to service.

5.  The appellant's original claim for entitlement to service 
connection for the cause of the veteran's death was received 
by the RO on January 23, 2002.

6.  In an April 2002 rating decision issued in May 2002, the 
RO granted service connection for the cause of the veteran's 
death on an Agent Orange presumptive basis, effective from 
the effective date of the regulation eliminating the 
requirement that respiratory cancers must become manifest 
within 30 years of the veteran's departure from Vietnam, or 
January 1, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 1, 
2002 for a grant of DIC benefits have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  

Initially, the Board notes that the VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are not applicable to a claim, where that claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  
The Board also notes that the VA General Counsel has held 
that the notice provisions of the VCAA are not applicable to 
earlier effective date claims, where VCAA notice has already 
been provided.  See VAOPGCPREC 8-2003 (holding that "[i]f, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  Here, the present claim is governed 
by both VAOPGCPREC 5-2004 and VAOPGCPREC 8-2003.

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.  There is, by law, no additional relevant evidence to 
be obtained with a claim for an earlier effective date 
involving an award of DIC benefits, as the effective date can 
be no earlier than the effective date of the regulatory 
change eliminating the requirement that respiratory cancers 
become manifest within 30 years of the veteran's departure 
from Vietnam, or January 1, 2002, if the claim is received 
within one year from such date.  38 C.F.R. § 3.114 (2004).  

Even so the appellant is not prejudiced by the Board's 
consideration of her earlier effective date claim as VA has 
already met all notice and duty to assist obligations to her 
under the VCAA.  In essence, the appellant in this case has 
been notified as to the laws and regulations governing 
effective dates.  She has, by information letters, a rating 
action, a September 2003 statement of the case, and a 
December 2003 supplemental statement of the case, been 
advised of the evidence considered in connection with her 
earlier effective date appeal, and the evidence potentially 
probative of the claim throughout the procedural course of 
the claims process.  Moreover, the veteran and her 
representative have provided arguments in support of her 
appeal, thus curing (or rendering harmless) any previous 
omissions.  Thus, the appellant's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review of her earlier effective date claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).

The record shows that the veteran served in the Republic of 
Vietnam during the Vietnam Era and, on October 15, 1998, he 
was diagnosed with lung cancer, 31 years after leaving 
Vietnam.  He died in December 1998 at the age of 50.  The 
certificate of death and the terminal hospital report show 
that he died from cardiorespiratory arrest due to metastatic 
lung carcinoma -- poorly differentiated adenocarcinoma.  

In February 1999, the RO received a VA Form 21-530, 
Application for Burial Benefits, on which the appellant 
indicated that she was not claiming the cause of death was 
due to service.

The appellant's original claim for entitlement to service 
connection for the cause of the veteran's death was received 
by the RO on January 23, 2002.  In an April 2002 rating 
decision issued in May 2002, the RO granted service 
connection for the cause of the veteran's death on an Agent 
Orange presumptive basis, effective from the effective date 
of the regulation eliminating the requirement that 
respiratory cancers must become manifest within 30 years of 
the veteran's departure from Vietnam, or January 1, 2002.

The appellant maintains, however, that she is entitled to an 
earlier effective date for the grant of her DIC benefits, 
because, when she filed her claim for burial benefits, the RO 
had denied the veteran's claim for service connection for 
lung cancer just three days prior to his death and, thus, she 
checked "No" in response to the question asking whether she 
was claiming that the cause of death was due to service on 
her VA Form 21-530.  Otherwise, the appellant contends that 
she would have filed her DIC claim earlier and asks that the 
decision in Nehmer be considered.

Lung cancer is a chronic disorder that may be service 
connected on a presumptive basis if it is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 
2002).  The statutory language is that if the disease is 
manifested to the requisite degree during the first post-
service year, lung cancer "shall be considered to have been 
incurred in or aggravated by such service, notwithstanding 
there is no record of evidence of such disease during the 
period of service."  38 U.S.C.A. § 1112(a) (emphasis added).  

Following the enactment of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), 
service connection could be established for respiratory 
cancers if manifested to a degree of 10 percent or more 
within 30 years after departure from Vietnam, if the veteran 
served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 
1154(a) (West 1991).  But, although the veteran filed a claim 
for service connection for lung cancer due to exposure to 
Agent Orange, the RO denied his claim, just three days prior 
to his death, because he had not been diagnosed with lung 
cancer until October 15, 1998, 31 years after his departure 
from Vietnam.

But the law changed.  The Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Pub. L. No. 107-103, 115 Stat. 
976 (2001), in pertinent part, provides a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era and modified the circumstances under 
which certain diseases manifest to a compensable degree after 
discharge by Vietnam Era veterans would be considered service 
connected, even in the absence of evidence of such disease in 
service.  One modification of the VEBEA, eliminated the 
requirement that respiratory cancers be manifested within 30 
years after a Vietnam Era veteran's departure from Vietnam.  
See 38 U.S.C.A. § 1116 (West 2002).  In June 2003, VA issued 
the final regulation, which removed that 30-year time 
restriction on respiratory cancers and made it retroactively 
effective from January 1, 2002.  See 68 Fed. Reg. 34,539 
(June 10, 2003). 

While it is unfortunate that the appellant may not have 
learned of the changes brought about the VEBEA until many 
years after the veteran's death, the United States Court of 
Appeals for Veterans Claims, citing to an opinion from the 
United States Supreme Court, has held that everyone dealing 
with the Government is charged with knowledge of Federal 
statute and agency regulations.  Morris v. Derwinski, 1 Vet. 
App. 260 (1991).  Furthermore, the VA is under no legal 
obligation to individually notify every potential claimant of 
his or her possible entitlement to VA benefits.  Lyman v. 
Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 
451 (1991).

As noted above, the appellant's claim for service connection 
for the cause of the veteran's death based on the Agent 
Orange presumption was not received until January 23, 2002.  
The claim was granted by the RO in an April 2002 rating 
decision issued in May 2002, effective from January 1, 2002, 
pursuant to the provisions of 38 C.F.R. § 3.114(a).

An earlier effective date is not warranted in this case under 
the Nehmer Stipulation and Order because the provisions of 
that Order do not apply to the appellant's claim.  In May 
1989, the United States District Court for the Northern 
District of California (district court) voided all denials of 
Agent Orange claims based on the regulations that became 
effective on September 25, 1985.  Nehmer v. United States 
Veterans' Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 
1989) (Nehmer I).  The district court later clarified its 
ruling, holding that the covered claims were those in which 
the disease or cause of death was later found to be service 
connected under valid VA regulations.  Nehmer v. United 
States Veterans' Administration, 32 F. Supp. 2d 1175, 1183 
(N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims, the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were later incorporated into a final 
regulation that became effective on September 24, 2003.  See 
68 Fed. Reg. 50,966 (Aug. 25, 2003) (codified at 38 C.F.R. § 
3.816 (2004)).  That regulation defines a "Nehmer class 
member" to include the surviving spouse of a deceased Vietnam 
veteran who died from a covered herbicide disease, to include 
lung cancer.  Id. at 50,970.  The regulation further provides 
that where a "Nehmer class member" is entitled to DIC for a 
death from a covered herbicide disease, and VA denied DIC for 
the death in a decision issued between September 25, 1985, 
and May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the death occurred.  If the 
claim for DIC for the death "was either pending before VA on 
May 3, 1989, or was received by VA between that date and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered herbicide 
disease that caused the death," the effective date will be 
the later of the date the claim was received by VA or the 
date the death occurred.  Id. at 50,971 (emphasis added).

In this case, the appellant's original claim for the cause of 
the veteran's death from lung cancer was received on January 
23, 2002, and thus does not fall within the scope of the 
Nehmer Stipulation 1 or the scope of the Nehmer Stipulation 
2, as set forth in the regulation.  Where these requirements 
are not met, the regulation provides that the effective date 
of the award of DIC "shall be determined in accordance with" 
38 C.F.R. §§ 3.114 and 3.400 (2004).  68 Fed. Reg. 50,966, at 
50,971 (Aug. 25, 2003) (codified at 38 C.F.R. § 3.816(d)(4)).

Under 38 C.F.R. § 3.400, the effective date of DIC based on 
an original claim or a claim reopened after final 
disallowance is the date of receipt of the claim (January 23, 
2002), or the date entitlement arose (January 1, 2002), 
whichever is later.  See 38 U.S.C.A. § 5110(a) (2004).

However, because the regulation eliminating the 30-year time 
restriction for respiratory cancers due to exposure to Agent 
Orange by Vietnam Era veterans was a liberalizing regulation, 
the effective date in this case is based on 38 C.F.R. 
§ 3.114.  Under 38 C.F.R. § 3.114, where DIC is awarded 
pursuant to a liberalizing law or VA issue, and the claim is 
reviewed at the request of the claimant that is received 
within one year after the effective date of the law or VA 
issue, benefits may be authorized from the effective date of 
the law or VA issue.  38 C.F.R. § 3.114(a)(1).  In this case, 
that date is January 1, 2002, the effective date established 
by the RO.

The Board thus concludes that, in this case, the RO 
established the earliest effective date permitted under the 
law for the grant of DIC benefits.  Therefore, the claim for 
an earlier effective date must be denied.  The evidence is 
not so evenly balanced as to raise doubt concerning any 
material issue.  38 U.S.C.A. § 5107(b) (West 2002).




ORDER

An effective date prior to January 1, 2002 for grant of DIC 
is denied. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


